Case 7:19-cr-00449-NSR Document 100 Filed 11/25/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
ORDER

19 Cr. 449-03 (NSR)

-against-
ANTHONY MOLINA,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The Federal Defender’s Office attorney assigned to this case Jason Ser is hereby ordered
Attorney's Name

substituted and the representation of the defendant in the above captioned matter is assigned to

C.J.A. attorney _Joseph Vita_.
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New York

November 25, 2020
uUsnec SONY
DOCUMENT
| ELECTRONICALLY f

poco

"DATE FILED:_[1[2S1?c20_

oes
= >

nner en re

 
